                        Case 1:19-cv-00072-CRC Document 7 Filed 02/27/19 Page 1 of 2

FOIA Summons (12/ 11 ) (Page 2)

Civil Action No. 1: 19-cv-72


                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)   the U.S. Attorney's Office for the District of Columbia
was received by me on (date)                  01/16/2019


           0 I personally served the summons on the individual at (place)
                                                                                 on (date)                         ; or

           0 I left the summons at the individual ' s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
           on (date)                           , and mailed a copy to the individual ' s last known address; or

           0 I served the summons on (name of individual)                                                                   , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                         ; or

          •    I returned the summons unexecuted because                                                                           ; or

           i   Other (specify):   I served the U.S. Attorney's Office by mailing a copy of the summons and complaint via
                                  U.S. certified mail to the civil process clerk at the United State's Attorney's Office for the
                                  District of Columbia. The tracking information for proof of service is attached.


           M y fees are$                       for travel and $                   for services, for a total of $          0.00


           I declare under penalty of perjury that this information is true.


 Date :         02/27/2019



                                                                            Emma Bruden , Counsel for Plaintiff
                                                                                      Printed name and title

                                                                                   Kampmeier & Knutsen
                                                                       Mailing: P.O. Box 15099, Portland, OR 97293
                                                                Location: 221 SE 11th Ave., Suite 217, Portland, OR 97214
                                                                                        Server 's address

 Additional information regarding attempted service, etc:

  In addition to the summons (Dkt. 4) and complaint (Dkt. 1), on the same date as noted above I served the U.S.
  Attorney's Office for the District of Columbia copies of the civil cover sheet (Dkt. 1-1 ), proposed summonses (Dkts.
  1-2 - 1-5), Motion for Leave to Appear Pro Hae Vice and attachments (Dkts. 2 - 2-2), Plaintiff's Corporate Disclosure
  Statement (Dkt. 3), and the Notice, Consent, and Reference of a Civil Action to a Magistrate Judge Form (Dkt. 4-1 ).
         Case 1:19-cv-00072-CRC Document 7 Filed 02/27/19 Page 2 of 2




, SENDER: COMPLETE THIS SECTION                                          COMPLETE THIS SECTION ON DELIVERY
I

     •    Complete items 1, 2, and 3.                                    A. Signature

     •    Print your name and address on the reverse                     X
                                                                                                                             • Agent
                                                                                                                             • Addressee
     •
          so that we can return the card to you.
          Attach this card to the back of the mailpiece,                 B. Received by (Printed Name)                IC. Date of Delivery
          or on the front if space permits.
     1. Article Addressed to:                                            D. Is delivery address different from item 1?       •   Yes

     CivO Procm CJ-erk                                                      If YES, enter delivery address below:            •   No

    l{.   s. /tHorne<js Olrtce for the D15tHC1
     5"5S 41-h 9-rcef, N. hi.                          (Jf'(otumPIA
     Wathi lljton 1 D.C. 20'5 30
                                                                       3. Service Type                            o Priority Mail Express®
                                                                       D Adult Signature                          D Registered Mail™
           II IIIIIII IIII IIII Ill II II II II11111111111111111    QiAdult Signature Restricted Delivery
                                                                   }Q 'certified Mail®
                                                                                                                  D Registered Mail Restricted
                                                                                                                    Delivery
               9590 9402 3674 7335 2180 16                          D Certified Mail Restricted Delivery          D Return Receipt for
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __JD Collect on Delivery                                                        Merchandise
 2. Article Number rrransfer from service label)  •                                                              •
                                                                       Collect on Delivery Restricted Delivery ti's1gnature Conflnnatlonr~ '
  '---'----'' -=-~== '--'-'-'c:::..c=---'-'-""--'"-'~=~= - - - · - L=.., _ _ ,,~                           ,.. · • Signature Confirmation

                  7 0 18 0 3 b O OOOO b 1 7 5 3 8 81                                  Restricted Delivery            Restricted Delivery

    _I:§ Form 3811, July 2015 PSN 7530-02-000-9053                                                             Domestic Return Receipt
